Citation Nr: 9934924	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  93-25 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which denied the benefit sought on 
appeal.  During the course of appeal, the Board has remanded 
this case to the RO two times for further development.  Most 
recently this case was remanded to the RO in March 1997.  The 
case is now before the Board for further appellate review.  
 

FINDINGS OF FACT

1.  As to the issue pertaining to PTSD, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained by the RO.

2.  An acquired psychiatric disability was not demonstrated 
during service, or within one year of separation.  

3.  The claims file does not contain a clear diagnosis of 
PTSD established by competent medical evidence.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for an acquired psychiatric disability is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102, 3.303 
(1999).  

2.  Claimed PTSD was not incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.304 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303(a).  Service connection requires a finding that there 
is a current disability that has a definite relationship with 
an injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question.  Id.

In order to establish service connection for PTSD, there must 
be medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 U.S.C.A. § 3.304(f) (1999); 
Cohen v. Brown, 10 Vet. App. 128 (1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of Sec. 3.1(y) of this 
part and the claimed stressor is related to that prisoner-of-
war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (1999).

Where the veteran did not serve in combat or the stressor is 
not related to combat, the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Instead, the record must contain service 
records that corroborate the veteran's testimony as to the 
occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(d), (f); Manual M21-1, Part 
VI, 7.46(e)-(f) (1995); West v. Brown, 7 Vet. App. 70 (1994).  
Moreover, mere service in a combat zone does not support a 
diagnosis of post-traumatic stress disorder. Zarycki v. 
Brown, 6 Vet. App. 91 (1993).

In claiming entitlement to service connection, however, a 
person claiming VA benefits must meet the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well-
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well-grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well-grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The veteran maintains that he has an acquired psychiatric 
disorder and/or PTSD related to stressors experienced in 
Vietnam.  The veteran has reported on his Vietnam-related 
stressors in both statements and during VA examination.  The 
reported stressors include both combat and non-combat 
stressors while in Vietnam.  During his May 1996 VA 
examination, he reported that he was threatened with assault 
by fellow soldiers on one occasion in a racially motivated 
confrontation; that he had experienced frequent mortar fire 
causing him to think he was going to die on three occasions; 
and that a soldier he knew was killed in an ambush after 
their company was broken up.  In subsequent statements 
received in September 1997, the veteran described stressors 
including mortar fire he experienced at the Bien Hoa Air Base 
in Vietnam in December 1968 on the day he arrived.  He 
described subsequent mortar and other attacks in the 
following months.  The veteran also reported the killing of a 
soldier named Rainwater, who he had served with.  

The veteran's military personnel records confirmed that he 
had active military service during the Vietnam War, with 
service in Vietnam.  But these records do not show that the 
veteran was engaged in combat with the enemy there.  The 
veteran's service personnel records show that his specialty 
was stock clerk.  His decorations include a National Defense 
Service Medal, Vietnam Service Medal, and Vietnam Campaign 
Medal With Device.  The record does not show that the veteran 
was awarded the Combat Infantry Badge, Purple Heart, or any 
other decoration reflective of combat activity.  Based solely 
on these records, the veteran's assertions regarding his 
stressors are insufficient, standing alone, to establish that 
they actually occurred.  Cohen v. Brown, 10 Vet. App. 128, 
147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

The record does indicate that the veteran served in Vietnam 
for about one year, from December 1968 to December 1969; and 
that his initial principal duty in Vietnam was light truck 
driver, with the 1011th Supply and Service Company (1011th S&S 
Co).  He was subsequently assigned to the 490th General 
Support Company, starting in July 1969 while in Vietnam.  In 
a May 1998 letter from the Department of the Army Center for 
Research of Unit Records, the Director substantiates some of 
the veteran's reported stressors, including mortar fire at 
the Bien Hoa Air Base in Vietnam in December 1968 on the day 
he reported he arrived.  That letter noted subsequent rocket 
attack in February 1969 in the area of the veteran's unit of 
assignment.  The letter also reported that casualty files 
included the last name "Rainwater" who was killed in 
Vietnam in July 1969.  Service medical records also contain 
treatment notes showing that in March 1969, the veteran was 
seen for complaints of persecution, and latent hostility 
toward specific persons.  

On the basis of the foregoing, the Board finds that the 
record does contain service records that corroborate the 
veteran's assertions as to the occurrence of at least some of 
the claimed stressors.  On this basis, the Board finds that 
there is conclusive evidence of claimed service-related 
stressors.

However, in order for the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD, to be well grounded, there must also be medical 
evidence of a current disability linked to service, or with 
respect to PTSD, linked to the claimed in-service stressors.

The Board notes that the veteran's service medical records 
are entirely negative for evidence of PTSD or any other 
psychiatric pathology.  Although he was seen in March 1969 
for complaints of hostility and feelings of persecution, the 
examiner did not believe this was open paranoia, and made no 
referable findings.  Following service, the record shows that 
the veteran was first seen for psychiatric complaints in 
September 1978, when he was seen by VA for complaints of 
problems at his job with his supervisor.  The impression was 
depressive reaction.  Subsequent VA outpatient reports from 
1978 through 1980 contain assessments of anxiety neurosis and 
depression.  

During a November 1980 VA examination, the veteran complained 
of having trouble with his nerves, which was manifest by a 
complete lack of sleep at night and night sweats when he 
became really upset.  After examination, the diagnosis was 
anxiety state.  

The veteran was privately hospitalized in May and June 1987 
for agitated depression, with symptoms of anxiety, insomnia, 
agitation, hyperverbal speech, loose associations, and 
increased alcohol consumption.  The report noted that the 
present depression was precipitated by fear of job loss by 
the veteran and his wife; and three recent minor accidents.  
The discharge summary contains a diagnosis of dysthymic 
disorder.  The veteran was privately hospitalized in March 
and April 1990 with complaints of depression.  During the 
course of hospitalization, after mental status examination, 
the veteran was diagnosed with cyclothymia and with a 
passive/aggressive personality.  A private statement by Louis 
Zasuwa, R.N., indicates that the veteran was seen at the 
emergency center at Sinai Hospital of Detroit in March 1991 
due to emotional difficulties.

During a May 1992 VA psychiatric evaluation, the veteran 
complained of "nerves, night sweats and insomnia."  He 
stated his belief that someone was trying to kill him.  He 
stated that he had had these symptoms since Vietnam.  After 
mental examination, the diagnosis was generalized anxiety, 
depression, adjustment problem with mixed emotions.  

During a February 1993 hearing, the veteran testified 
regarding incidents that occurred during service in Vietnam, 
which he associated as stressors causing his claimed PTSD.  
He also testified as to his claimed psychiatric disorder 
since service, his symptoms and treatment, and the affect of 
his disorder on his life.

A March 1993 statement from Ahmad Kafi, M.D., indicated that 
he had last treated the veteran August 1991.  This statement 
accompanied private treatment notes from June 1990, and 
another undated note, which contains notation of "Post-
Vietnam Syndrome, dysthymia/major depression, alcoholism."  

A May 1996 VA psychological testing report contains findings 
from a clinical interview, and psychological testing.  The 
report noted a predominance of depression and anxiety; and a 
score in the range associated with psychiatric problems but 
not combat-related PTSD.  The report concludes with an 
opinion that the veteran seemed to experience substantial 
psychiatric symptoms, mainly of depression and anxiety.  The 
examiner noted that while many of the symptoms were 
consistent with those of PTSD, there was insufficient 
evidence of avoidance and numbing to warrant a diagnosis of 
PTSD.  The examiner noted that moreover, other symptoms of 
PTSD did not seem to be directly related to the veteran's 
Vietnam experiences.  

A May 1996 VA mental disorders examination report indicates 
that the veteran felt that his job was stressful.  He related 
that he had never attempted suicide, or experienced auditory 
hallucinations.  The veteran reported that his claimed 
stressors involved an incident on a roof and one associated 
with a cart, both of which apparently resulted in violent 
responses by the veteran.  The report contains a diagnosis of 
dysthymia, mild, chronic.  The examiner provided an opinion 
with respect to the claimed PTSD, that the veteran's problems 
appeared to be of an interpersonal nature, which involved 
conflicts with other soldiers.  There was some combat action.  
The examiner opined that there was not enough clinical and 
historical data at that time to support a diagnosis of PTSD.

In an undated statement from Dr. Kafi, received in November 
1997, he stated that the veteran suffered from major 
depression, which was severe and had not responded to 
treatment.  Dr. Kafi opined that the condition was chronic, 
that prognosis was poor, and that the veteran was totally and 
permanently disabled.

A private psychiatric evaluation report recorded that the 
veteran complained of having problems ever since he returned 
from Vietnam.  He felt that his life was falling apart.  The 
examiner noted that the veteran seemed to think about people 
he killed in Vietnam.  The veteran reported complaints of 
chronic suicidal ideations, fear of infidelity by his wife, 
and insomnia and night sweats.  The veteran also indicated 
that sometimes he had homicidal ideation.  The report 
concluded with a diagnosis of depression, severe with 
persecutory trends and impulse control problems.  

The report of an August 1998 VA PTSD examination noted the 
veteran's reported stressors involving two incidents during 
service, both of which resulted from conflicts with other 
soldiers due to racial issues.  After mental status 
examination, the diagnoses were major depressive disorder, 
recurrent; and history of alcohol abuse.  The report 
concludes with an opinion that the veteran's psychological 
symptoms appeared most likely to be due to recurrent major 
depressive disorder.  The examiner opined that although there 
was some symptom overlap with PTSD, the veteran did not 
appear to meet the full PTSD criteria, as was noted by the 
examiner in the psychological testing report of 1996.    


An Acquired Psychiatric Disability

The Board finds this claim to be not well grounded.  In this 
regard, the Board notes that while the veteran was treated in 
service for complaints of hostility and feelings of 
persecution, no psychiatric disability was diagnosed.  
Thereafter, there is no finding of psychiatric complaints 
within the first post service year or until 1978, several 
years after service, and depressive reaction was found.  The 
veteran has provided no medical nexus between his inservice 
complaints and his currently diagnosed psychiatric 
disability, and thus his claim cannot be well grounded.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3rd 
604 (Fed. Cir. 1996) (per curiam).  

The record as a whole thus fails to include any evidence of a 
nexus between the in-service treatment and the current 
disability (medical evidence), and therefore the third 
requisite element for the presentation of a well grounded 
claim has not been met. Caluza v. Brown, 7 Vet. App. 498 
(1995). Accordingly, the claim must be denied since it is not 
well grounded.

Because the veteran's claim for service connection is not 
well grounded, VA is under no duty to further assist him in 
developing facts pertinent to that claim. 38 U.S.C.A. § 
5107(a) (West 1991). 

The Board is aware of the veteran's statements and hearing 
testimony offered in his behalf.  While the veteran is 
competent to provide evidence of visible symptoms, he is not 
competent to provide evidence that requires medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). There is no objective evidence of record in the form 
of medical treatment or examination records that show that 
the veteran has an acquired psychiatric disability related to 
service.  Further, the veteran has provided no medical 
opinion linking any current disability to his inservice 
treatment.  Absent evidence of any current disability which 
could be associated with service, the Board finds the claim 
is not plausible.  Therefore, the Board finds that the 
veteran's claim for service connection is not well grounded.

The veteran is free at any time in the future to submit 
evidence in support of his claim.  Medical records of 
complaints and treatment of a psychiatric disability shortly 
after service would be helpful in establishing a well-
grounded claim, as well as medical opinion linking any 
current findings with the veteran's military service.  
Robinette v. Brown, 8 Vet. App. 69 (1995).



PTSD

A PTSD claim is well grounded if there is medical evidence of 
a current disability; lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
PTSD case is the equivalent of in-service incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD.  Gaines v. West, 11 Vet. App. 353, 357 
(1998).  The record contains a diagnosis of PTSD related to 
service.  Some of the veteran's stressors have been verified.  
Thus the Board finds the claim to be well grounded.  That is, 
the Board finds that this claim is plausible.  

However, service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed inservice 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1999).  

The Board does note the private treatment notes from June 
1990, and another undated note, which contain a notation of 
"Post-Vietnam Syndrome, dysthymia/major depression, 
alcoholism."  However, the medical provider of that 
evidence, Dr. Kafi, provided a subsequent statement received 
in November 1997, in which he stated that the veteran 
suffered from major depression.  At no time has he or any 
other care provider made a clear diagnosis of post-traumatic 
stress disorder.  In 1996, it was noted that the veteran had 
many of the symptoms consistent with PTSD, a clear diagnosis 
of PTSD was not given.  In 1998, a VA examiner stated that 
there were some symptoms which overlapped PTSD, the veteran 
did not appear to meet the full PTSD criteria.  

Thus while the veteran has had diagnoses which include PTSD, 
a clear diagnosis is not of record.  Although some of his 
stressors have been verified, absent a clear diagnosis of 
PTSD, related to his military service, the claim must be 
denied.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder, is 
denied.



		
	NADINE W. BENJAMIN 
	Acting Member, Board of Veterans' Appeals

 

